Dismiss and Opinion Filed November 17, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00551-CV

         LARRY ADAMS AND LYNN ADAMS, Appellants
                           V.
ARTURO LOPEZ, INGRID LOPEZ, BILL WIGGINS, JO ANN WIGGINS,
  DIETER WINKEL, RYAN WILCOX, AND KIM WILCOX, Appellees

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-02031-2020

                         MEMORANDUM OPINION
             Before Justices Partida-Kipness, Pedersen, III, and Evans
                        Opinion by Justice Partida-Kipness

      Before the Court is appellants’ motion requesting dismissal of the appeal.

Pursuant to Texas Rule of Appellate Procedure 42.1(a)(1), we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                          /Robbie Partida-Kipness/
                                          ROBBIE PARTIDA-KIPNESS
                                          JUSTICE

200551F.P05
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

LARRY ADAMS AND LYNN                         On Appeal from the 471st Judicial
ADAMS, Appellants                            District Court, Collin County, Texas
                                             Trial Court Cause No. 471-02031-
No. 05-20-00551-CV         V.                2020.
                                             Opinion delivered by Justice Partida-
ARTURO LOPEZ, INGRID LOPEZ,                  Kipness, Justices Pedersen, III and
BILL WIGGINS, JO ANN                         Evans participating.
WIGGINS, DIETER WINKEL,
RYAN WILCOX, AND KIM
WILCOX, Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellees Arturo Lopez, Ingrid Lopez, Bill Wiggins, Jo Ann
Wiggins, Dieter Winkel, Ryan Wilcox, and Kim Wilcox recover their costs, if any,
of this appeal from appellants Larry Adams and Lynn Adams.


Judgment entered this 17th day of November, 2020.




                                       –2–